Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shige Takeuchi on 3/16/21.
8. (Currently Amended) An article registration terminal device on a first cart for storing articles, comprising:
	a wireless tag reader configured to read identification information of an article from a wireless tag attached thereto;
	a display configured to display information to an operator of the first cart; 
	a memory that stores a first list in which identification information of one or more articles stored in the first cart is to be registered;
	a communication interface configured to wirelessly communicate with another article registration terminal device on a second cart when the wireless tag, the article registration terminal device, and said another article registration terminal device are all in communication range with each other; and
	a processor configured to:
		acquire identification information of an article from a wireless tag via the wireless tag reader; 
		acquire, from said another article registration terminal device via the communication interface, a second list of identification information of one or more articles registered therein by said another article registration terminal device;
		search the second list for the acquired identification information;
		when the acquired identification information is not on the second list, register the acquired identification information onto the first list; and
		when the acquired identification information is on the second list, 
			generate a screen for the display in which the acquired identification information on the first list is displayed as selectable to be registered onto the first list, and 
			when a selection is received to register the acquired identification information onto the first list, register the acquired identification information onto the first list.

14. (Currently Amended) An article registration system, comprising:
	a plurality of article registration terminal devices each disposed on a cart for storing articles, each article registration terminal device including:
		a wireless tag reader configured to read identification information of an article from a wireless tag attached thereto;
		a display configured to display information to an operator of the cart; 
		a memory that stores a list in which identification information of one or more articles stored in the cart is to be registered; 
		a communication interface configured to wirelessly communicate with another article registration terminal device on another cart when the wireless tag, said each article registration terminal device, and said another article registration terminal device are all in communication range with each other; and
		a processor configured to: 
			acquire identification information of an article from a wireless tag via the wireless tag reader; 
			acquire, from said another article registration terminal device via the communication interface, another list of identification information of one or more articles registered therein by said another article registration terminal device;
			search said another list for the acquired identification information;
			when the acquired identification information is not on said another list, register the acquired identification information onto the list stored in the memory; and 
			when the acquired identification information is on said another list, 
				generate a screen for the display in which the acquired identification information on the list stored in the memory is displayed as selectable to be registered onto the list stored in the memory, and
				when a selection is received to register the acquired identification information onto the list, register the acquired identification information onto the list.

17. (Currently Amended) The article registration system according to claim 14, wherein 
	the display includes a touch panel configured to receive a user input, and
	the processor is further configured to register the acquired identification information onto the [[first]] list stored in the memory according to the user input made on the screen.

18. (Currently Amended) The article registration system according to claim 14, wherein the screen includes a first button that is selectable by the operator to accept the registration of the acquired identification information on the [[first]] list stored in the memory, and a second button stored in the memory.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include  “a communication interface configured to wirelessly communicate with another article registration terminal device on a second cart when the wireless tag, the article registration terminal device, and said another article registration terminal device are all in communication range with each other” and “generate a screen for the display in which the acquired identification information on the first list is displayed as selectable to be registered onto the first list, when a selection is received to register the acquired identification information onto the first list, register the acquired identification information onto the first list.”
A remarkable art in this area, for prevention of stray RFID scans similar to applicant’s invention, US 2017/0186072, discloses the use of a faraday cage to shield the contents of a cart from rouge RFID signals that would otherwise cause items to be added to a person’s cart inadvertently. 
Another remarkable art in this area, US 2008/0149710, Silverbrook, discloses a shopping cart system that scans items brought in proximity to the scanner and the basket, but does not disclose the interaction between two carts and scanners as in applicant’s claims.
Another remarkable art in this area, US 2014/0001258, Chan, discloses an item scanning shopping cart that uses the detection of an addition of weight to the cart to activate an RFID scanner, but does not disclose the interaction between two carts and scanners as in applicant’s claims. 

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684